DETAILED ACTION
Election/Restriction
It is noted to applicants that many claims comprise many periods (.) and starting points. Applicants should carefully amend the claims to make them proper claims. Additionally, a cursory review of claims indicate that claims are not in compliance of sequence rules, therefore, applicants should review the specification and claims to make them sequence compliance as per 37 CFR 1.821-1.825.
Claims 5 and 7-24 are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5, 11, and 16, as drawn to a pharmaceutical composition for oral administration comprising one peptide of the sequence of sequence of formula (I), classified in A61K38/00, A61K 9/0056.
II. Claims 5, 11, and 17, as drawn to a pharmaceutical composition for intravenous administration comprising one peptide of the sequence of sequence of formula (I), classified in A61K38/00, A61K 9/0019.
III. Claims 7-10, 18-24, drawn to a method of treating, lowering or preventing diabetes and/or hyperlipidemia, classified in A61P 3/10.
IV. Claims 12-15, as drawn to use of the composition of claim11 in manufacture of a medicament, food, or formula food, classified in A61K9/0056.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related pharmaceutical for treating diabetes for an oral or for intravenous administration. The related inventions are distinct if: (1) the in Group I for an oral administration would necessarily suitable for the intravenous administration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the method of treating, preventing diabetes and/or hyperlipidemia comprising administering a pharmaceutical composition of claim 11 (Group III), and the method of using a pharmaceutical of claim 11 for manufacturing a medicament for treating, preventing diabetes and/or hyperlipidemia are unrelated as they comprise distinct steps and utilize different route of administration which demonstrates that each method has a different mode of operation.  Therefore, each method is divergent in materials and steps. For these reasons the Inventions III and IV are patentably distinct.
Inventions Groups I, II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Groups I or II can be used for making an antibody, for example.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for Groups I-IV non-coextensive in nature. Group I requires searches of polypeptide sequence searches against protein and peptide databases and searches against patent and non-patent literatures for a pharmaceutical suitable for oral administration, Groups II requires searches of polypeptide sequence searches against protein and peptide databases and searches against patent and non-patent literatures for a pharmaceutical suitable for intravenous administration, Groups III requires searches against patent and non-patent literatures for method steps for treating a diabetic or hyperlipidemic patients and Group IV requires searches against patent and non-patent literatures for a method of manufacturing a pharmaceutical using a polypeptide of structure (I). Therefore, searching for the inventions of Groups I-IV would cause undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Further Restriction/election within Groups I-V
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 A single polypeptide or a single variant position for Formula (I):
Claims 5, 11, 24 recite at least 11 variant positions of Formula (I)  that can have a substitution from 20+ amino acids, or over 75+ amino acid sequence (see claim 24) that will require searches against protein and peptide sequences.
Each sequence requires a unique separate search of the prior art. Searching all of the above claimed sequences would constitute an undue burden on the examiner and the USPTO’s resource because of the non-coextensive nature of these searches. Therefore, Applicant must choose 1 sequence from claim 24 against which the search 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GYAN CHANDRA/         Primary Examiner, Art Unit 1646